DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 



Allowable Subject Matter under § 103
Claims 1-22 would be allowable if the double patenting issue is overcome.
The following is a listing of the closest prior art: 
Luttrell (US 2010/0306477) teaches “If the cache memory is over-utilized (conditional block 556), which may be measured by the corresponding miss buffer 334 being above a predetermined high water mark or by other means, then in block 558, the cache memory 332 may drop the speculative prefetch instruction altogether. In one embodiment, a predetermined high water mark for the miss buffer 334 may include the miss buffer 334 has filled three-fourths of its total entries.” Luttrell paragraph 0084.  Dropping the speculative prefetch instructions based on the miss buffer being too full is different than throttling prefetching by limiting the maximum requests in the miss buffer in response to a prefetching metric.  This also fails to teach using the same mechanism in response to high monitored bandwidth or to limit latency.  Therefore Luttrell cannot teach the recited: “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  
Shigeta (US 2016/0070647) teaches adjusting a read ahead buffer in anticipation of the peak request amount for each thread.  This does not teach throttling using the buffer in response to prefetch performance.  This also fails to teach using the same mechanism in response to high monitored bandwidth or to limit latency.  Therefore Shigeta fails to teach “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  
Santhanakrishan (US 2007/0094453) teaches a thread specific latency metric used to throttle prefetching.  Santhanakrishan does not teach setting a maximum number of pending memory requests in a miss information buffer based on any of the recited metrics and therefore cannot teach the combination  of “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  
Eisen (US 2006/0161762) teaches “The resource control applied may be the number of instruction fetches allocated to the thread or the number of execution time slices. Alternatively, or in combination, the size of a prefetch instruction storage allocated to the thread may be limited”.  This teaches decreasing the prefetch instruction storage allocated to a thread as a way of slowing down prefetching.  This is however different than using a miss information buffer that stores information for memory requests resulting in a cache miss and setting a maximum number of requests in the buffer available to the processor core to throttle accesses.  The reference therefore cannot teach the combination  of “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  
Rafacz (US 2014/0108740) teaches limiting the minimum prefetch confidence.  Rafacz does not teach the recited combination of “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  
Tang (US 2011/0113199) teaches storing miss requests in a buffer and using the stored miss requests as an indicator showing how much prefetching should be throttled.  This is different from changing the size or number of entries of a miss information buffer to limit the processor’s access to memory thereby throttling the processor based on any of the claimed parameters.  Tang therefore cannot teach the combination of “setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache” as substantially recited in claims 21 and 31 or “A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.” as recited in claim 40.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,294,810. Although the claims at issue are not identical, they are not patentably distinct from each other because: See chart below:
This application 
US Patent 11,294,810
21. A method for memory request throttling in a processing system, the method comprising: setting, at a throttle controller of a cache of the processing system, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of the cache, a throttle level for a thread executing at a processor core of the processing system by setting a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache.
1. A method for memory request throttling in a processing system, the method comprising: determining, at a latency tracker of a cache of the processing system, an access latency metric representing an average access latency for memory requests for a processor core of the processing system; determining, at a prefetch accuracy tracker of the cache, a prefetch accuracy metric representing an accuracy of a prefetcher of the cache; and setting, at a throttle controller of the cache, a throttle level for a thread executing at the processor core by modifying a maximum prefetch distance of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that are available to the processor core, wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache.


22. The method of claim 21, wherein setting the throttle level for the thread executing at the processor core further comprises: modifying an aggressiveness of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric.
2. The method of claim 1, wherein setting the throttle level for the thread executing at the processor core further comprises: modifying an aggressiveness of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric.


23. The method of claim 22, wherein the maximum number of pending memory requests is a maximum number of missed information buffer (MIB) entries available for use by the processor core.
3. The method of claim 2, wherein the maximum number of pending memory requests is a maximum number of missed information buffer (MIB) entries available for use by the processor core.


24. The method of claim 22, wherein modifying the aggressiveness of the prefetcher further comprises modifying a minimum prefetch confidence of the prefetcher.
4. The method of claim 2, wherein modifying the aggressiveness of the prefetcher further comprises modifying a minimum prefetch confidence of the prefetcher.


25. The method of claim 22, wherein modifying the aggressiveness of the prefetcher further comprises: selectively disabling the prefetcher.
5. The method of claim 2, wherein modifying the aggressiveness of the prefetcher further comprises: selectively disabling the prefetcher.


26. The method of claim 21, wherein setting the throttle level for the thread executing at the processor core constrains use of bandwidth between a compute complex of the processing system and a local memory based on a maximum bandwidth utilization metric.
6. The method of claim 1, wherein setting the throttle level for the thread executing at the processor core constrains use of bandwidth between a compute complex of the processing system and a local memory based on a maximum bandwidth utilization metric.


27. The method of claim 21, wherein: determining the prefetch accuracy metric comprises determining the prefetch accuracy metric for a specified thread executing at the processor core; and setting the throttle level for the thread executing at the processor core comprises throttling a rate of memory access requests issuable by the processor core for the specified thread.
7. The method of claim 1, wherein: determining the prefetch accuracy metric comprises determining the prefetch accuracy metric for a specified thread executing at the processor core; and setting the throttle level for the thread executing at the processor core comprises throttling a rate of memory access requests issuable by the processor core for the specified thread.


28. The method of claim 21, wherein determining the access latency metric comprises: sampling a plurality of memory requests issued to a local memory associated with the processor core to generate a sample set of memory requests; measuring, for each memory request of the sample set, a corresponding access latency for fulfilling the memory request; and determining the access latency metric based on an averaging of the access latencies measured for the sample set of memory requests.
8. The method of claim 1, wherein determining the access latency metric comprises: sampling a plurality of memory requests issued to a local memory associated with the processor core to generate a sample set of memory requests; measuring, for each memory request of the sample set, a corresponding access latency for fulfilling the memory request; and determining the access latency metric based on an averaging of the access latencies measured for the sample set of memory requests.


29. The method of claim 21, wherein setting the throttle level for the thread executing at the processor core comprises: accessing a data structure representing a plurality of throttle levels, each throttle level representing a corresponding modification to at least one of: a maximum number of pending memory transactions available and a level of prefetcher aggressiveness, and each throttle level is associated with at least one of a corresponding latency threshold and a corresponding prefetch accuracy threshold; and selecting a throttle level to implement for the processor core based on comparison of at least one of: the access latency metric to the respective latency thresholds of the plurality of throttle levels; and the prefetch accuracy metric to respective prefetch accuracy thresholds of the plurality of throttle levels.
9. The method of claim 1, wherein setting the throttle level for the thread executing at the processor core comprises: accessing a data structure representing a plurality of throttle levels, each throttle level representing a corresponding modification to at least one of: a maximum number of pending memory transactions available and a level of prefetcher aggressiveness, and each throttle level is associated with at least one of a corresponding latency threshold and a corresponding prefetch accuracy threshold; and selecting a throttle level to implement for the processor core based on comparison of at least one of: the access latency metric to the respective latency thresholds of the plurality of throttle levels; and the prefetch accuracy metric to respective prefetch accuracy thresholds of the plurality of throttle levels.


30. The method of claim 21, wherein the throttle level modifies the maximum number of pending memory request entries of a buffer that are available to the processor core.
10. The method of claim 1, wherein the throttle level modifies the maximum number of pending memory request entries of a buffer that are available to the processor core.


31. A processing system, comprising: an interconnect fabric coupleable to a local memory; and at least one compute cluster coupled to the interconnect fabric, the compute cluster comprising: a processor core; and a cache hierarchy comprising: a plurality of caches; and a throttle controller configured to set, based on at least one of an access latency metric and a prefetch accuracy metric of a prefetcher of a cache of the cache hierarchy, a throttle level for a thread executing at the processor core by setting a maximum number of pending memory request entries of a buffer that is available to the processor core, and wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache.
11. A processing system, comprising: an interconnect fabric coupleable to a local memory; and at least one compute cluster coupled to the interconnect fabric, the compute cluster comprising: a processor core; and a cache hierarchy comprising: a plurality of caches; a throttle controller configured to set a throttle level for a thread executing at the processor core based on at least one of an access latency metric and a prefetch accuracy metric, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the processor core, and wherein the buffer is a miss information buffer (MIB) associated with the cache and is configured as a buffer for read misses at the cache; wherein the access latency metric represents an average access latency for memory requests for the processor core; and wherein the prefetch accuracy metric represents an accuracy of a prefetcher of a cache of the cache hierarchy.


32. The processing system of claim 31, wherein the throttle controller is further configured to set the throttle level for the thread executing at the processor core by: modifying an aggressiveness of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric.
12. The processing system of claim 11, wherein the throttle controller is further configured to set the throttle level for the thread executing at the processor core by: modifying an aggressiveness of the prefetcher based on at least one of the access latency metric and the prefetch accuracy metric.


33. The processing system of claim 32, wherein the maximum number of pending memory requests is a maximum number of missed information buffer (MIB) entries available for use by the processor core.
13. The processing system of claim 12, wherein the maximum number of pending memory requests is a maximum number of missed information buffer (MIB) entries available for use by the processor core.


34. The processing system of claim 32, wherein the throttle controller is configured to modify the aggressiveness of the prefetcher by at least one of: modifying a maximum prefetch distance of the prefetcher; modifying a minimum prefetch confidence of the prefetcher; and selectively disabling the prefetcher.
14. The processing system of claim 12, wherein the throttle controller is configured to modify the aggressiveness of the prefetcher by at least one of: modifying a maximum prefetch distance of the prefetcher; modifying a minimum prefetch confidence of the prefetcher; and selectively disabling the prefetcher.


35. The processing system of claim 32, wherein the throttle controller is further configured to modify the aggressiveness of the prefetcher by: modifying a minimum prefetch confidence of the prefetcher.
15. The processing system of claim 12, wherein the throttle controller is further configured to modify the aggressiveness of the prefetcher by: modifying a minimum prefetch confidence of the prefetcher.


36. The processing system of claim 31, wherein the throttle controller is further configured to set the throttle level for the thread executing at the processor core by: constraining use of bandwidth between the compute cluster and a local memory associated with the processing system based on a maximum bandwidth utilization metric.
16. The processing system of claim 11, wherein the throttle controller is further configured to set the throttle level for the thread executing at the processor core by: constraining use of bandwidth between the compute cluster and a local memory associated with the processing system based on a maximum bandwidth utilization metric.


37. The processing system of claim 31, wherein the cache hierarchy further comprises: a prefetch accuracy tracker configured to determine the prefetch accuracy metric for a specified thread executing at the processor core; and wherein the throttle controller is configured to t set the throttle level for the specified thread.
17. The processing system of claim 11, wherein the cache hierarchy further comprises: a prefetch accuracy tracker configured to determine the prefetch accuracy metric for a specified thread executing at the processor core; and wherein the throttle controller is configured to t set the throttle level for the specified thread.


38. The processing system of claim 31, wherein the cache hierarchy further comprises: a latency tracker to determine the access latency metric by: sampling a plurality of memory requests issued to a local memory associated with the processor core to generate a sample set of memory requests; measuring, for each memory request of the sample set, a corresponding access latency for fulfilling the memory request; and determining the access latency metric based on an averaging of the access latencies measured for the sample set of memory requests.
18. The processing system of claim 1, wherein the cache hierarchy further comprises: a latency tracker to determine the access latency metric by: sampling a plurality of memory requests issued to a local memory associated with the processor core to generate a sample set of memory requests; measuring, for each memory request of the sample set, a corresponding access latency for fulfilling the memory request; and determining the access latency metric based on an averaging of the access latencies measured for the sample set of memory requests.


39. The processing system of claim 31, wherein the throttle level modifies the maximum number of pending memory requests available for the processor core.
19. The processing system of claim 11, wherein the throttle level modifies the maximum number of pending memory requests available for the processor core.


40. A method for throttling memory bandwidth utilization in a processing system, the method comprising: incrementally modifying a throttle level set for a thread of a software application executing at a processor core of a compute cluster of the processing system until a monitored actual memory utilization bandwidth meets a target memory utilization bandwidth constraint for the thread set by the processor core, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache.
20. A method for throttling memory bandwidth utilization in a processing system, the method comprising: executing a software application at a processor core of a compute cluster of the processing system, the software application including at least one instruction to configure the processor core to set a target memory utilization bandwidth constraint for a thread of the software application; monitoring an actual memory utilization bandwidth of the thread at the compute cluster; incrementally modifying a throttling level set for the thread until the monitored actual memory utilization bandwidth meets the target memory utilization bandwidth, wherein the throttle level sets a maximum number of pending memory request entries of a buffer that is available to the thread, and wherein the buffer is a miss information buffer (MIB) associated with a cache that is associated with the thread and the MIB is configured as a buffer for read misses at the cache; and wherein the throttling level configures at least one of: an aggressiveness of a prefetcher of the cache associated with the thread; and a maximum number of pending transactions available for the thread.


41. The method of claim 40, wherein the throttle level configures an aggressiveness of a prefetcher of the cache associated with the thread by at least one of: modifying a prefetch distance of the prefetcher; and modifying a minimum prefetch confidence of the prefetcher.
21. The method of claim 20, wherein the throttling level configures the aggressiveness of the prefetcher by at least one of: modifying a prefetch distance of the prefetcher; and modifying a minimum prefetch confidence of the prefetcher.


42. The method of claim 40, wherein the throttle level configures an aggressiveness of a prefetcher of the cache associated with the thread by: selectively disabling the prefetcher.
22. The method of claim 20, wherein the throttling level configures the aggressiveness of the prefetcher by: selectively disabling the prefetcher.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139